


Exhibit 10.22
Post Holdings, Inc. Key Management Bonus Program
Article I - Purpose
The purpose of the Key Management Bonus Program (the “Program”) is to focus Key
Management Employees on critical business objectives of Post Holdings, Inc. (the
“Company”) to encourage superior performance to exceed or achieve identified
metrics that drive shareholder value. The Bonus Awards metrics will be based on
Net Sales, EBIT, Market Share and Individual Performance Factors.
Article II – Definitions and Rules of Construction
2.1    “Base Salary” means as to any Program Year, 100% of the Participant’s
annualized salary rate on the last day of the Program Year. Such Base Salary
shall be before both (a) deductions for taxes or benefits, and (b) deferrals of
compensation pursuant to Company-sponsored plans.
2.2    “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled to receive a Bonus Award that remains undistributed at
Participant’s death.
2.3    “Board” means the Board of Directors of the Company.
2.4    “Bonus Award” means any cash bonus granted under the terms of the
Program. Bonus Awards may be expressed as a percentage of a Key Management
Employee’s Base Salary or a specific dollar amount, as determined by the Chief
Operating Officer (“COO”) for each Participant for any Program Year, or for
multiple Program Years.
2.5    “Bonus Target” means the percentage of Base Salary the Participant is
eligible to receive in the form of a Bonus Award.
2.6    “Chief Operating Officer” means the Chief Operating Officer of Post
Holdings, Inc.
2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.8    “Company” means Post Holdings, Inc., a Missouri Corporation, and any
successor thereto.
2.9    “Corporate Employee” means a Key Management Employee who is classified by
the Company as an employee primarily working in a corporate group within Post
Holdings, Inc. (i.e., not within a specific Division).
2.10    “Delayed Transfer Employee” means those individuals designated as
Delayed Transfer Employees by the Company pursuant to the Employee Matters
Agreement entered into by the Company and Ralcorp Holdings, Inc.
2.11    “Division” means any operating division of Post Holdings, Inc.
identified by the COO as eligible to participate in the Key Management Bonus
Program.
2.12    “Division Employee” means an individual who is classified by the Company
as an employee primarily working in a Division.

1

--------------------------------------------------------------------------------




2.13    “Grade” means the numerical salary grade assigned to each Key Management
Employee by the COO.
2.14    “Key Management Employee” means an individual who is designated by the
Company as a Division Employee or Corporate Employee of the Company or its
subsidiaries or affiliates whose Grade is at or higher than 17 or who is
designated as eligible for participation at the discretion of the COO.
2.15    “Participant” means any Key Management Employee who satisfies the
conditions for participation in the Program as set forth in Section 3.1.
2.16    “Performance Appraisal” means an annual evaluation of the individual
performance of a Participant.
2.17    “Performance Criteria” means the level of performance assigned to each
Participant. The Performance Criteria is then used to determine the applicable
bonus factor.
2.18    “Program Year” means the accounting year of the Program, which ends on
September 30; provided that the first Program Year shall begin on February 3,
2012 and end on September 30, 2012.
2.19    Rules of Construction
(a)Governing law. The construction and operation of this Program are governed by
the laws of the State of Missouri.
(b)Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Program.
(c)Gender. Unless clearly inappropriate, all pronouns of whatever gender refer
indifferently to persons or objects of any gender.
(d)Singular and Plural. Unless clearly inappropriate, singular items refer also
to plural and vice versa.
(e)Severability. If any provision of this Program is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be construed and enforced in accordance with the purposes of the Program as
if the illegal or invalid provision did not exist.
Article III - Eligibility
3.1    Eligibility. All Key Management Employees of the Company, as defined
herein and who are so designated by the Company, are eligible to receive a Bonus
Award under this Program from the Company or a subsidiary of the Company subject
to the performance criteria set forth in Article IV. If a Key Management
Employee is included in an alternative, business-specific bonus program,
including but not limited to a sales incentive program or plant gainshare
program, the Chief Operating Officer, in his discretion, may alter or eliminate
that Key Management Employee’s participation in this Program.

2

--------------------------------------------------------------------------------




(a)New Participants. If an individual is hired as a Key Management Employee and
is not a Delayed Transfer Employee or becomes a Key Management Employee after
the start of the Program Year and the individual’s date of hire or promotion is:
(i)prior to July 1, he or she will be a Participant in this Program and may
receive a Bonus Award for the Program Year on a prorated basis; or
(ii)after July 1, he or she will not be eligible to participate in the Program
or receive a Bonus Award for that Program Year. However, the Key Management
Employee will be eligible to participate in the Program for the next Program
Year beginning October 1.
(b)Transferring Participants. A Key Management Employee who transfers to a
different Division during the Program Year and who remains a Key Management
Employee will remain in the Program and will be eligible for a Bonus Award based
upon the prorated number of months in each Division. Notwithstanding the
foregoing, if such a transferring Key Management Employee worked less than three
months in a particular Division during the Program Year, any Bonus Award for
such transferring Key Management Employee will be calculated based only on the
performance of a Division, if any, in which the Key Management Employee worked
nine months or more. The individual performance of the Key Management Employee
during the entire Program Year will be considered in evaluating any Bonus Award.
This provision does not apply to Delayed Transfer Employees.
(c)Promoted Participants. An employee who is promoted to a Key Management
Employee status during the Program Year will be a Participant in this Program
and may receive a Bonus Award, as determined by the Chief Operating Officer in
such Officer’s discretion, for the Program Year on a prorated basis.
(d)Delayed Transfer Employees. An employee who is a Delayed Transfer Employee
and who is designated as a Key Management Employee upon his or her transfer to
the Company from Ralcorp Holdings, Inc. shall be eligible to receive a Bonus
Award, as determined by the Chief Operating Officer in such Officer’s
discretion, for the full Program Year in which he or she was hired.
3.2    Bonus Targets. Prior to the Program Year, each Participant will receive a
Bonus Target, expressed as a percentage of Base Salary based upon the Company’s
business outlook and goals for the fiscal year. Bonus Targets for specific
positions will be influenced by competitive market practices, job grade, and
level of contribution within the Company and the experience/performance of the
Participant in his or her position. If a Participant’s Base Salary changes
during the Program Year, any Bonus Award will be calculated based upon the
prorated number of months the Participant was eligible to receive each Base
Salary for that Program Year.
3.3.    Bonus Pool. Prior to the Program Year, the Chief Operating Officer shall
assign a total aggregate amount as a bonus pool either for the Company or for
each Division, as applicable, based on the number of Participants in each
Division and the Participants’ individual Bonus Targets.

3

--------------------------------------------------------------------------------




Article IV – Award Criteria
4.1     Post EBIT Targets. The Post EBIT component accounts for 60% of the
overall Bonus Award determination. The Bonus Target and the Performance Criteria
will be established annually.
4.2    Post Net Sales Targets. The Post Net Sales component accounts for 20% of
the overall Bonus Award determination. The Net Sales components will be
established annually.
4.3    Post Market Share Targets. The Post Market Share component accounts for
20% of the overall Bonus Award determination. Share of market will be measured
as an average over the 52 weeks since the start of the year based on the share
of the market at the end of the fiscal year.
4.4    Individual Performance Criteria. The relevant Division Head and/or
Department Manager shall evaluate the individual performance of its Participants
according to pre-established criteria set forth in a Performance Appraisal,
approved by the Chief Operating Officer, within 30 days following the close of
the Program Year. Participants must receive an overall rating of at least “More
Is Expected” or its equivalent in order to qualify for a Bonus Award.
Participants receiving a rating of a “Unacceptable” or its equivalent are not
eligible to receive any portion of a Bonus Award. The individual Performance
Criteria for each Participant is used to determine the percentage of his or her
portion of the Bonus Pool.
In addition to the criteria set forth in the Performance Appraisal, the
following factors may be considered in evaluating individual performance: (a)
level of contribution within the Company; (b) experience; and (c) performance of
job duties. Except as set forth in Article VI, an employee must be employed on
the last day of the Program Year, as defined herein, in order to be eligible to
receive a Bonus Award.
Notwithstanding the foregoing, the Company shall make the determination of
whether the targets and performance criteria set forth in this Article IV have
been met by any means it deems reasonable under the circumstances using its good
faith judgment and general accounting principles. In the event that any i)
unusual and/or non-recurring items; and/or ii) acquisitions or divestitures
occur that have a significant effect on EBIT, Market Share or Net Sales, the
Company reserves the right to make appropriate adjustments to the calculations
of these targets.
Article V - Payment of Bonus Awards
5.1    Timing of Payment. Payment of each Bonus Award shall be made by the
December 31st following the end of the Program Year during which such Award was
earned.
5.2    Form of Payment. Each Bonus Award shall be paid in cash (or its
equivalent) in a single lump sum.
5.3    Deferral of Bonus. A Participant may defer all or a portion of any Bonus
Award under this Program subject to the Post Holdings, Inc. Deferred
Compensation Plan for Key Employees in a manner that complies with the
requirements of Section 409A of the Code and the terms of such plan. The Bonus
Award shall be deemed benefit earnings for purposes of the Company’s employee
benefit plans.

4

--------------------------------------------------------------------------------




5.4    Payment Upon Death. If a Participant dies after December 31 of a Program
Year but before payment of the Bonus Award related to that Program Year, the
Participant’s designated beneficiary shall be entitled to a prorated share of
the Bonus Award based on the time the Participant worked or otherwise provided
services during the Program Year. If a Participant dies after the end of the
Program Year and before payment of the Bonus Award, the Participant’s designated
beneficiary may receive the entire share of the Bonus Award. Any such Bonus
Award shall be paid in accordance with Section 5.1 above.
5.5    Designation of Beneficiary. A Participant shall designate a Beneficiary
on a form to be supplied by the Human Resources Department of the Company. The
Beneficiary designation may be changed by the Participant at any time, but any
change shall not be effective until the Beneficiary designation form completed
by the Participant is delivered to and received by Human Resources. In the event
that Human Resources receives more than one Beneficiary designation form from
the Participant, the form bearing the most recent date shall be controlling. If
Human Resources does not have a valid Beneficiary designation of a Participant
at the time of the Participant’s death, then the Participant’s beneficiary shall
be the Participant’s estate.
5.6    Payment Upon Termination. If a Participant’s employment terminates after
December 31 of a Program Year due to retirement or disability, as determined by
the Company in its sole discretion, the Participant shall be eligible to receive
a prorated share of the Bonus Award based on the time the Participant worked or
otherwise provided services during the Program Year. If a Participant’s
employment is terminated prior to December 31 of a Program Year for any reason,
including due to retirement or disability, or after December 31 but prior to
September 30 of a Program Year for reasons other than for death, retirement or
disability, the Participant is not eligible to receive a Bonus Award unless
provided for by a written agreement between the Company and the Participant and
as approved by the Chief Operating Officer. Any Bonus Award payable hereunder
shall be paid in accordance with Section 5.1 above.
5.7    Participants on Leave. If a Participant is absent from work due to a
medical, workers’ compensation or family leave of absence during the Program
Year in accordance with Company policy, he or she will be eligible to receive a
Bonus Award based on the full Program Year if the Participant’s absence from
work amounted to twelve weeks or less. If the Participant’s absence exceeds
twelve weeks, the Participant shall be eligible for a pro-rated Bonus Award
calculated based on the actual time worked during the Program Year. A
Participant’s absence which is deemed qualified and approved under the Family
and Medical Leave Act (“FMLA”) shall be credited toward the pro-rated Bonus
Award up to a maximum of twelve weeks (26 weeks if military caregiver leave
under FMLA). Any such Bonus Award shall be paid in accordance with Section 5.1
above.
5.8    Withholding of Taxes. The Company shall deduct from any payment, or
otherwise collect from the Participant, any taxes required to be withheld by
federal, state or local governments in connection with any Bonus Award.
5.9    No Warranty of Tax Effect. No opinion is expressed nor warranties made as
to the effect for federal, state, or local tax purposes of any Bonus Award.

5

--------------------------------------------------------------------------------




Article VI - Program Administration
6.1    Powers of the Chief Operating Officer. The Chief Operating Officer shall
have exclusive authority and discretion to administer and interpret the Program
and, in connection therewith, have the power to establish rules in connection
with the administration of the Program and perform all other acts that such
Officer believes reasonable and proper, including the power to delegate
responsibility to others to assist it in administering the Program.
6.2    Conclusiveness of Action. Any action on matters within the discretion of
the Chief Operating Officer will be conclusive, final and binding upon all
Participants and upon all persons claiming any rights under the Program,
including Beneficiaries.
6.3    Expenses. All expenses of the Chief Operating Officer with respect to the
Program shall be paid by the Company.
Article VII - Non-Assignability
7.1    Non-Assignability. Neither a Participant nor any Beneficiary of a
Participant shall have any right to commute, sell, assign, pledge, transfer or
otherwise convey the right to receive a Bonus Award until the Bonus Award is
actually distributed to the Participant or his or her Beneficiary.
Article VIII - Amendment or Termination of Program
8.1    Power to Amend or Terminate Program. The Chief Operating Officer may
amend, modify or terminate this Program at any time.
8.2    When Amendments Take Effect. A resolution amending or terminating the
Program becomes effective as of the date specified therein.
8.3    Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefit accrued before the date of
the amendment.
Article IX - Miscellaneous
9.1    Program Not a Contract of Employment. The adoption and maintenance of the
Program does not constitute a contract of employment between the Company and any
Participant or to be a consideration for the employment of any person. Nothing
herein contained gives any Participant the right to be retained in the employ of
the Company or derogates the right of the Company to discharge any Participant
at any time , with or without notice, without regard to the effect of such
discharge upon his or her rights as a Participant in the Program.
9.2    Program Not a Contract or Guarantee of Bonus Award. While the Company
intends to adhere to the policies and practices listed in this document, the
statements and guidelines contained in this Program are not and should not be
considered a contract of any kind, express or implied.
9.3    No rights under Program Except as Set Forth Herein. Nothing in this
Program, express or implied, or shall be construed, to confer upon or give to
any person, firm, association or corporation, other than the parties hereto and
their successors in interest, any right, remedy, or claim under or by reason of
this Program or any covenant, condition or stipulation hereof, and all
covenants, conditions and stipulations in this Program, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

6

--------------------------------------------------------------------------------




9.4    Severability. If any provision of this Program is determined to be
invalid or illegal, the remaining provisions shall be effective and shall be
interpreted as if the invalid or illegal provision did not exist, unless the
illegal or invalid provision is of such materiality that its omission defeats
the purpose o the parties in entering into this Program.
9.5    Unfunded Nature of Program. The Program shall be unfunded, and the
Company shall not be required to segregate any assets which may at any time be
awarded under the Program.
9.6    Successors. All obligations of the Company under this Program, with
respect to any Bonus Awards granted hereunder, shall be binding on any
successors to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.
9.7    Choice of Law. This Program shall be construed in accordance with and
governed by the laws of the State of Missouri determined without regard to its
choice of law provisions.


IN WITNESS WHEREOF, Post Holdings, Inc. has executed this Program Document on
this 7th of August 2012.
 
POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Terence E. Block
 
Terence E. Block
 
President and Chief Operating Officer




7